In affirming the judgment, our reasoning was not, in all respects, identical with that of the distinguished trial court and we deemed it unnecessary to consider some propositions upon which the trial court made findings. Appellant suggests the affirmance goes not only to the decree and judgment of the trial court but also to its findings of fact and rulings of law. An affirmance does not necessarily affirm the reasoning or findings by which the trial court came to its conclusion, and our failure to mention the same is not to be construed as leaving such findings and rulings standing as an adjudication. Chicago 
Northwestern Ry. Co. v. Board of Supervisors, 182 Iowa 60, 83,162 N.W. 868, 165 N.W. 390; Northwestern Mut. L. Ins. Co. v. Blohm, 212 Iowa 89, 234 N.W. 268, and decisions cited therein.
With this addition to the opinion as filed the petition for rehearing is overruled. *Page 258